DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zhao (US 2014/0232608), Hilgers (US 6680700), Ghosh et al. (US 6933894), and Liu (US 8678295) teach a miniaturized RFID tag or an antenna device having microstrip feedings.
However, none of prior art teaches a particular structure of a miniaturized dual-resonance anti-metal RFID tag comprising a dielectric substrate and a microstrip antenna disposed on the surface of the dielectric substrate, wherein the microstrip antenna comprises a first electrode and a second electrode disposed on the front surface of the dielectric substrate with a first slit disposed therebetween, a grounding electrode disposed on the back surface of the dielectric substrate, a feeding electrode disposed on the first side of the dielectric substrate and comprising a first feeding electrode and a second feeding electrode with a second slit disposed therebetween, and wherein: a driving chip is provided at the second slit, which is coupled to the first and the second feeding electrodes respectively, the first feeding electrode is coupled to the second electrode, the second feeding electrode is coupled to the grounding electrode, and the microstrip antenna further comprises a third electrode which is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEUNG H LEE/Primary Examiner, Art Unit 2887